Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20      PageID.3631      Page 1 of 22



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 AFT MICHIGAN,

       Plaintiff,                                                    Case No. 17-13292
                                         Honorable Linda V. Parker, District Court Judge
 v.                                                          Hon. Elizabeth A. Stafford

 PROJECT VERITAS, et al,
      Defendants.
            -I



 Mark H. Cousens (P12273)                   Paul M. Mersino
 Attorney for Plaintiff                     Butzel Long PC
 26261 Evergreen Rd Ste 130                 Attorney for Defendants
 Southfield, MI 48076                       150 W Jefferson Ave Ste 100
 (248) 355-2150                             Detroit, MI 48226-4452
 cousens@cousenslaw.com                     (313) 225-7015
 P12273                                     mersino@butzel.com
                                            P72179

 Stephen R. Klein                           Ann M. Sherman
 Attorney for Defendants                    Deputy Solicitor General
 Barr & Klein PLLC                          Attorney for Intervening Party
 1629 K St NW Ste 300                       State of Michigan
 Washington, DC 20006-1631                  Michigan Dept of Attorney General
  (202) 804-6676                            POB 30212
 steve@barrklein.com                        Lansing, Michigan 48909
 P74687                                     (517) 335-7628
                                            ShermanA@michigan.gov



                            PLAINTIFF’S RESPONSE TO
                    DEFENDANTS’ MOTION TO COMPEL DISCOVERY
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                                                   PageID.3632               Page 2 of 22



                                                      TABLE OF CONTENTS


 Table of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

 Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 The Facts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

            A.         The Parties . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

            B.         The Litigation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

 The Documents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

 Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

            I.         The Documents Are Subject to the Attorney Client Privilege . . . . . . . . . . . . . . . . 6

                       A.          Michigan Law Regarding the Attorney-Client Privilege Governs . . . . . . . 6

                       B.          Plaintiff Did Not Waive its Privilege by Communicating with AFT

                                   Attorneys. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

                       C.          The Privilege Extends to Communications from AFT MI Staff. . . . . . . . . 9

                       D.          The Common Interest Doctrine Applies . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

 II.        The Documents Are Subject to the Work Product Privilege . . . . . . . . . . . . . . . . . . . . . . 12

            A.         F.R.C.P. 26(b)(3) Applies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

            B.         Documents Prepared In Anticipation of Litigation Are Privileged. . . . . . . . . . . . 12

 The Contested Documents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

 Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17




                                                                          i
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                                           PageID.3633              Page 3 of 22



                                               TABLE OF AUTHORITIES


 Decisions Made by the United States Court of Appeals

 In re Powerhouse Licensing, LLC, 441 F.3d 467 (6th Cir., 2006) . . . . . . . . . . . . . . . . . . . . . . . . 12

 In re Professionals Direct Ins. Co., 578 F.3d 432 (6th Cir., 2009) . . . . . . . . . . . . . . . . . . . . . . . . 12

 Toledo Edison Co. v. G A Technologies, Inc.,
 Torrey Pines Technology Div., 847 F.2d 335 (6th Cir., 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . 13


 Decisions Made by the United States District Court

 AFT Michigan v. Project Veritas, 397 F.Supp.3d 981 (E.D.Mich., 2019) . . . . . . . . . . . . . . . . . . . 4

 Democracy Partners v. Project Veritas Action Fund,
 2020 WL 1536217 (D.D.C., 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4


 Decisions Made by the Michigan Supreme Court

 Macomb County Taxpayers Ass’n v. L’Anse Creuse Public Schools,
 455 Mich. 1; 564 N.W.2d 457 (1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8


 Decisions Made by the Michigan Court of Appeals

 Andrews v. Fixel Law Offices, PLLC, 2015 WL 1739957 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

 D’Alessandro Contracting Group, LLC v. Wright, 308 Mich.App. 71;
 862 N.W.2d 466 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

 Estate of Nash by Nash v. City of Grand Haven, 321 Mich. App. 587,
  909 N.W.2d 862 (2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

 Leibel v. General Motors Corp., 250 Mich.App. 229;
 646 N.W.2d 179 (2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

 Mohamed v. Mostafa, 2016 WL 6584560. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8




                                                                    ii
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                                                 PageID.3634               Page 4 of 22



 Reed Dairy Farm v. Consumers Power Co.,
 227 Mich.App. 614; 576 N.W.2d 709 (1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9


 Court Rules

 F.R.Civ.P. 26(b)(3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 2, 12

 F.R.E. 501 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

 M.R.E. 501 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6




                                                                        iii
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20   PageID.3635   Page 5 of 22



                       INDEX OF MOST APPROPRIATE AUTHORITY

 F.R.Civ.P. 26(b)(3)

 F.R.E. 501

 M.R.E. 501




                                       iv
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                  PageID.3636       Page 6 of 22



                                            Introduction


        The Court should reject Defendants’ demand that Plaintiff disclose the contents of fifteen

 documents which have been rightly designated as subject to the attorney-client or the work product

 privilege pursuant to F.R.C.P. 26(b)(3). Defendants’ objections are without merit and are apparently

 driven by their failure to understand that documents are subject to the attorney-client privilege

 because the privilege was never waived.

        Defendants’ motion devotes the majority of their brief to the unremarkable general rule that

 if one sends an otherwise privileged communication to a third party, the privilege is waived and that

 therefore, because AFT and AFT Ml are separate legal entities, any communication between

 representatives or employees of those entities automatically results in waiver. This premise is

 incorrect for two reasons.

        First, AFT Ml communicated with attorneys at AFT for the purpose of obtaining legal advice

 and AFT provided that advice. As the law recognizes, the question is not whether AFT and AFT Ml

 are separate entities, but whether AFT Ml communicated with attorneys at AFT for the purpose of

 obtaining legal advice and whether those attorneys responded by providing legal advice. Indeed, it

 is clear that a law firm is a separate legal entity from most of its clients and courts regularly

 recognize that an attorney-client communication exists between a client and its outside counsel.

        Attorneys employed by the American Federation of Teachers are not “third parties” as they

 were consulted in a professional capacity. Moreover, AFT MI and the American Federation of

 Teachers share a common interest. The attorney-client privilege is not waived when communications

 were exchanged between and among them, their staff and agents.



                                                  1
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                 PageID.3637       Page 7 of 22



        Second, even aside from the attorney-client relationship between AFT-Ml and AFT’s legal

 department, there is a common interest privilege here that applies for the reasons that follow.

        Plaintiff rightly sequestered certain documents which contain legal advice or other

 information which was obtained in anticipation of litigation; these documents are subject to the

 work-product privilege under F.R.C.P. 26(b)(3). Defendants’ motion should be rejected.


                                             The Facts


 A.     The Parties

 (1)

        Plaintiff is AFT Michigan (AFT MI) the Michigan affiliate of the American Federation of

 Teachers (AFT), AFT MI is a federation of labor organizations representing educators and support

 staff in Michigan schools and universities. The American Federation of Teachers is a federation of

 labor organizations representing some 1.7 million professionals and paraprofessionals throughout

 the United States and its territories and commonwealths.

        AFT and AFT MI are affiliated. The organizations share a common purpose and interest.

 While each is legally independent of the other, they are joined by acceptance of a constitution and

 work jointly to improve working conditions for member employees throughout the State of

 Michigan.

 (2)

        The American Federation of Teachers maintains a very capable legal department. Affiliates,

 including AFT MI, have access to the attorneys working in that department as needed. As will be

 shown, AFT MI rightly sought legal advice and guidance following the unlawful conduct of


                                                  2
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                  PageID.3638       Page 8 of 22



 Defendants. Legal advice secured from AFT counsel is entitled to protection under the attorney-

 client privilege. Despite this, Defendants contend that Plaintiff somehow waived its privilege by

 communicating with AFT counsel and others at AFT.

        Plaintiff did not waive the attorney-client or work product privilege by communicating with

 attorneys and staff at AFT. Communications with counsel for AFT are subject to the attorney-client

 privilege because AFT MI sought legal advice and guidance from those attorneys. And, as is

 explained ahead, AFT MI and AFT have common interest with respect to this litigation.

 B.     The Litigation

 (1)

        This action relates to events which began in the Spring of 2017. In May of that year,

 Defendant Marissa Jorge obtained an interview with AFT MI in which she repeatedly lied about her

 identity and purpose. She said that her name was Marisa Perez; said that she was a student at the

 University of Michigan; said that she wanted to be a second grade teacher; said that she was

 interested in labor organizations representing teachers; said that she wanted to serve as a volunteer

 intern for AFT MI for the purpose of learning what she could about how AFT MI functioned. Each

 of these statements was a knowing and deliberate falsehood.

        The truth was that “Marisa Perez” was Defendant Marissa Jorge. She was not a student at

 the University of Michigan but was instead an employee of Defendant Project Veritas. She was not

 interested in learning about AFT MI; she wanted to infiltrate it for the purpose of securing

 confidential documents and covertly recording conversations with AFT MI staff.




                                                  3
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                   PageID.3639       Page 9 of 22



        Project Veritas is a vigilante organization which styles itself as presenting journalism when,

 in fact, it is a political entity whose goals are to harm organizations whose policies it opposes.

 Teacher organizations are a favorite target.

        Project Veritas’ method of operation is clear. It employs a cadre of persons whom it styles

 as “journalists” and attempts to covertly insert them into various entities. These individuals then

 obtain documents and covertly record conversations with employees of the targeted entity. This

 conduct has resulted in a spate of lawsuits against Project Veritas. Most recently, the District Court

 for the District of Columbia refused to grant summary judgment and dismiss an action against

 Project Veritas that is remarkably similar to this one. See Democracy Partners v. Project Veritas

 Action Fund, 2020 WL 1536217 (D.D.C., 2020).

        Acting under her false identity, Defendant Jorge began work with AFT MI in June, 2017.

 While so engaged, she covertly recorded conversations with several employees of the Federation;

 rummaged through private offices and photographed myriad documents relating to confidential

 employment matters. She sent all of this material to Project Veritas which ultimately selectively

 edited it and produced a misleading description of an employment matter and released it on

 YouTube.

        The Court has rejected Defendants’ motion to dismiss finding that there is substantial

 evidence of Defendants’ conspiracy and breach of duty of loyalty. AFT Michigan v. Project Veritas,

 397 F.Supp.3d 981 (E.D.Mich., 2019); DKT 93 (principal opinion); 104 (amended opinion). And

 in her opinion Judge Parker has found that the covert recording of private conversations violated the

 Michigan Eavesdropping statute. Id., at 989. As a result. Plaintiff has a substantial likelihood of




                                                   4
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                    PageID.3640       Page 10 of 22



  prevailing on its claims. That probability makes Defendants’ complaints about the sequestered

  documents all the more specious.


                                            The Documents


         The 15 documents here include communications between AFT MI staff and attorneys for the

  American Federation of Teachers, David Strom and Jessica Rutter. Mr. Strom and Ms. Rutter were

  consulted in their professional capacities when AFT MI discovered the infiltration by Defendant

  Jorge. Their advice was critical in determining how AFT MI should respond and how it should

  investigate the extent of the infiltration. These lawyers are not strangers to AFT MI. They routinely

  provide legal advice to affiliates of AFT and did so here. An attorney-client relationship exists

  between AFT Michigan and its staff and Mr. Strom and Ms. Rutter. The documents in dispute reflect

  advice given to AFT MI regarding the infiltration and how to proceed with this litigation.

         The documents also include several which were circulated to agents of AFT’s attorneys.

  Those materials were prepared either in anticipation of litigation or as part of this litigation. Those

  are the work product of both counsel for AFT and for AFT MI. The background presented assisted

  Plaintiff in determining how to present the facts in this litigation and how to proceed against

  Defendants.

         The Court is invited to review the 15 documents in camera. However on such review,

  Plaintiff respectfully suggests that each will be rightly viewed as appropriately sequestered and

  Defendants’ objections should be overruled.




                                                    5
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                  PageID.3641      Page 11 of 22



                                              Argument


  I.     The Documents Are Subject to the Attorney Client Privilege

  A.     Michigan Law Regarding the Attorney-Client Privilege Governs

         Michigan law governs the scope of the attorney-client privilege here. F.R.E. 501 states that

  “...in a civil case, state law governs privilege regarding a claim or defense for which state law

  supplies the rule of decision.” And M.R.E. 501 states that “Privilege is governed by the common

  law, except as modified by statute or court rule.” Therefore, Michigan common law governs the

  scope and extent of the attorney-client privilege as applied here.

  B.     Plaintiff Did Not Waive its Privilege by Communicating with AFT Attorneys

  (1)

         Defendants’ argument is bottomed on the contention that Plaintiff somehow waived any

  claim of privilege when it engaged in communication with attorneys (and their agents) employed by

  the American Federation of Teachers. The argument is based on the obvious, that once “...otherwise

  privileged information is disclosed to a third party by the person who holds the privilege, or if an

  otherwise confidential communication is necessarily intended to be disclosed to a third party, the

  privilege disappears.” Leibel v. General Motors Corp., 250 Mich.App. 229, 242; 646 N.W.2d 179,

  186–87(2002)

         However, Defendants’ argument proceeds from a false premise. It contends that “...with all

  of the documents in question, third- parties unrelated to AFT Michigan were copied on the emails

  withheld” and therefore “ It is clear that they were shared with non-parties and were never intended




                                                   6
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                   PageID.3642       Page 12 of 22



  to be kept confidential between the client (AFT Michigan) and its attorney (Mr. Cousens or his

  firm).” Brief, p. 9. The argument is incorrect.

  (2)

         The disputed documents were not sent to “unrelated third parties;” they were sent to and from

  attorneys consulted by Plaintiff AFT Michigan. As the declaration of David Hecker makes clear,

  these individuals were consulted in their professional capacities and as part of an ongoing attorney-

  client relationship. Their advice is privileged.

         The American Federation of Teachers maintains a very capable legal department. The

  General Counsel to AFT is David Strom. Assistant Head of the AFT Legal Department is Jessica

  Rutter. Affiliates, including AFT MI, have access to the attorneys working in that department as

  needed. As is shown by the declaration of David Hecker, President of AFT Michigan, Plaintiff

  sought legal advice and guidance following the unlawful conduct of Defendants.

         Legal advice secured from AFT counsel is entitled to protection under the attorney-client

  privilege. Despite this, Defendants contend that Plaintiff somehow waived its privilege by

  communicating with AFT counsel and others at AFT. The contention is incorrect. AFT attorneys

  were not “unrelated third parties;” to the contrary, there was an attorney-client relationship between

  Ms. Rutter, Mr. Strom and employees of AFT Michigan.

  (3)

         The existence of an attorney client relationship depends on the intention of the parties and

  not on formalities. First, an attorney-client relationship may exist despite the lack of a formal

  agreement or the obligation for payment of fees:




                                                     7
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                    PageID.3643        Page 13 of 22



         “The operative principle in the Court of Appeals ruling is that an obligation to pay
         for legal services is the sine qua non of an attorney-client relationship. This is simply
         untrue. “The relation of attorney and client is one of confidence based upon the
         ability, honesty, and integrity of the attorney,” (citation omitted) not solely, or even
         primarily, upon a client’s obligation to pay. The rendering of legal advice and legal
         services by the attorney and the client’s reliance on that advice or those services is
         the benchmark of an attorney-client relationship. The attorney’s right to be
         compensated for his advice and services arises from that relationship; it is not the
         definitional basis of that relationship.”

  Macomb County Taxpayers Ass’n v. L’Anse Creuse Public Schools, 455 Mich. 1, 10–11; 564

  N.W.2d 457, 462 (1997)

         Second, no formal agreement is required (the attorney-client relationship is not established

  by a formal contract). “Rather, the relationship is established ‘when it is shown that the advice and

  assistance of the attorney are sought and received in matters pertinent to his profession.’”citing 7 Am

  Jur 2d, Attorneys at Law, § 118, pp 187–188. Andrews v. Fixel Law Offices, PLLC, 2015 WL

  1739957, at *5 (2015).

         Further “An attorney-client relationship “may be implied from conduct of the parties ... [and]

  is sufficiently established when it is shown that the advice and assistance of the attorney are sought

  and received in matters pertinent to his profession.” (citation omitted) The attorney-client

  relationship is not dependent on the payment of a fee or on a formal contract... “The rendering of

  legal advice and legal services by the attorney and the client’s reliance on that advice or those

  services is the benchmark of an attorney-client relationship.” Mohamed v. Mostafa, 2016 WL

  6584560, at *2 (2016)

         Plaintiff sought, and received, legal advice related to the infiltration by Defendant Jorge and

  with respect to repairing any damage that Jorge caused. An attorney-client relationship existed

  between AFT MI and these individuals because they were consulted professionally and because AFT


                                                    8
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                     PageID.3644        Page 14 of 22



  Michigan staff believed they were consulting an attorney and relied on promises of confidentiality.

  The disputed documents are subject to the attorney-client privilege because they were exchanged as

  part of an ongoing professional relationship.

  C.      The Privilege Extends to Communications from AFT MI Staff

          Defendants’ argue that certain correspondence was sent to persons at AFT who were not

  attorneys; that other correspondence included consultants who were not attorneys. The argument is

  without merit. The attorney-client privilege attaches to direct communication between a client and

  his attorney but also to communications made through their respective agents. Reed Dairy Farm v.

  Consumers Power Co., 227 Mich.App. 614, 618 (1998); 576 N.W.2d 709, 711 citing Grubbs v. K

  Mart Corp., 161 Mich.App. 584, 589, 411 N.W.2d 477 (1987) (holding that the privilege was not

  waived when statements were made before a court reporter as the reporter was an agent for the

  attorney).

          Here, communications were shared between attorneys, their staff and consultants. In each

  case, the staff and consultants were agents of the AFT attorneys because they were participating in

  providing assistance to AFT MI. Plaintiff did not waive its right to assert the attorney-client privilege

  when it shared information with staff and consultants.

  D.      The Common Interest Doctrine Applies

          The documents are subject to the attorney-client privilege because AFT and AFT MI share

  a common interest with respect to this litigation.

  (1)

          Michigan recognizes the common interest doctrine with respect to the attorney-client

  privilege. As expressed by the Michigan Court of Appeals:


                                                     9
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                    PageID.3645       Page 15 of 22



          “Although occasionally termed a privilege itself, the common interest doctrine is
          really an exception to the rule that no privilege attaches to communications between
          a client and an attorney in the presence of a third person. In effect, the common
          interest doctrine extends the attorney-client privilege to otherwise non-confidential
          communications in limited circumstances. For that reason, the common interest
          doctrine only will apply where the parties undertake a joint effort with respect to a
          common legal interest, and the doctrine is limited strictly to those communications
          made to further an ongoing enterprise.”

  Estate of Nash by Nash v. City of Grand Haven, 321 Mich. App. 587, 909 N.W.2d 862 (2017)

          A “common interest” is found where disparate parties have a “common legal interest” in the

  subject matter of a litigation:

          “A reasonable expectation of confidentiality may derive from common litigation
          interests between the disclosing party and the recipient.... [T]he existence of common
          interests between transferor and transferee is relevant to deciding whether the
          disclosure is consistent with the nature of the work product privilege. This is true
          because when common litigation interests are present, the transferee is not at all
          likely to disclose the work product material to the adversary.”

  D’Alessandro Contracting Group, LLC v. Wright, 308 Mich.App. 71, 83; 862 N.W.2d 466, 473

  (2014) citing U.S. v. Deloitte LLP, 610 F.3d 129 (C.A.D.C. 2010)

  (2)

          The American Federation of Teachers and AFT MI have common interest with respect to the

  matters presented in this litigation. First, AFT and AFT MI have executed a “common interest

  agreement” (attached). The agreement expresses the parties’ mutual interest in the outcome of this

  action and confirms the parties’ commitment to maintain confidentiality of shared communication.

          Second, even without the shared interest agreement, the joint interest of the parties is clear.

  AFT MI was harmed by the actions of Defendants. But the American Federation of Teachers has a

  significant interest in the outcome of this litigation. While AFT MI and AFT are separate entities,

  they share a common interest in insuring the security and integrity of affiliated organizations. Here,


                                                    10
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                      PageID.3646     Page 16 of 22



  Defendant Jorge stole documents from AFT MI that exposed confidential information pertaining to

  an employee of the Lake City Public Schools; an employee who was a member of a bargaining unit

  represented by an organization affiliated with AFT MI and AFT. The exposure of that information

  was intended to harm both AFT MI and AFT and to encourage criticism of them. AFT is not a

  stranger here; it shares an interest in the outcome of the litigation.

          In addition, AFT MI and AFT share common interests on a wide variety of matters. And AFT

  provides substantial guidance and assistance to AFT MI in a joint effort to insure better working

  conditions and economic benefits for represented employees. AFT and AFT MI are partners in this

  effort. The two organizations may be legally separate but share substantial interests.

          This litigation was a direct attack on AFT MI and thereby on AFT. Defendant Project Veritas

  has made clear its lack of respect for the American Federation of Teachers. Indeed, James O’Keefe,

  the CEO of Project Veritas, has repeatedly castigated Randi Weingarten, President of AFT and has

  sought to depose her in this litigation (President Weingarten’s motion for a protective order is

  pending before Judge Parker. DKT 125).

          Communications between AFT MI and counsel for AFT are rightly subject to the attorney-

  client privilege because AFT MI sought legal advice from AFT counsel. And AFT and AFT MI share

  a common interest in the outcome of this litigation.

                                                    ***

          AFT MI viewed both Mr. Strom and Ms. Rutter as its attorneys when they were consulted.

  The communications between and among AFT MI staff and counsel are rightly subject to the

  attorney-client privilege.




                                                    11
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                    PageID.3647        Page 17 of 22



  II.    The Documents Are Subject to the Work Product Privilege

  A.     F.R.C.P. 26(b)(3) Applies

         “In a diversity case, the court applies federal law to resolve work product claims and state

  law to resolve attorney-client claims.” In re Powerhouse Licensing, LLC, 441 F.3d 467, 472 (6th

  Cir., 2006). The extent of the privilege was described In re Professionals Direct Ins. Co., 578 F.3d

  432 at 438–39 (6th Cir., 2009):

         “The work-product doctrine protects an attorney’s trial preparation materials from
         discovery to preserve the integrity of the adversarial process. See Hickman v. Taylor,
         329 U.S. 495, 510–14, 67 S.Ct. 385, 91 L.Ed. 451 (1947). The work-product doctrine
         is a procedural rule of federal law; thus, Federal Rule of Civil Procedure 26 governs
         this diversity case. In re Powerhouse Licensing, LLC, 441 F.3d 467, 472 (6th
         Cir.2006). Rule 26(b)(3) protects (1) “documents and tangible things”; (2) “prepared
         in anticipation of litigation or for trial”; (3) “by or for another party or its
         representative.” Id. The lone issue is whether the disputed documents were prepared
         in anticipation of litigation.

         “To determine whether a document has been prepared “in anticipation of litigation,”
         and is thus protected work product, we ask two questions: (1) whether that document
         was prepared “because of” a party’s subjective anticipation of litigation, as contrasted
         with ordinary business purpose; and (2) whether that subjective anticipation was
         objectively reasonable. United States v. Roxworthy, 457 F.3d 590, 594 (6th
         Cir.2006). If a document is prepared in anticipation of litigation, the fact that it also
         serves an ordinary business purpose does not deprive it of protection, id. at 598–99,
         but the burden is on the party claiming protection to show that anticipated litigation
         was the “driving force behind the preparation of each requested document.”

  B.     Documents Prepared In Anticipation of Litigation Are Privileged

         Among the materials Plaintiff has sequestered are documents which were prepared in

  anticipation of litigation or to assist in litigation. These materials may have been prepared by staff

  at AFT or at AFT MI or by persons engaged by AFT or AFT MI. But the documents do not exist in

  a vacuum. They were produced because of the actions of Defendants and at the request of attorneys

  assisting Plaintiff. As such, they are rightly subject to the work product privilege.


                                                    12
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                    PageID.3648        Page 18 of 22



         Documents prepared by a party’s consultant may be privileged under F.R.C.P. 26(b)(3).

         “If the party requesting discovery meets this burden and the court finds that the
         claimed material is relevant and not privileged, the burden shifts to the objecting
         party to show that the material was “prepared in anticipation of litigation or for trial”
         by or for that party or that party’s representative, including that party’s attorney,
         consultant...”

  Toledo Edison Co. v. G A Technologies, Inc., Torrey Pines Technology Div., 847 F.2d 335, 339 (6th

  Cir., 1988)

         Certain of the contested documents were secured from consultants and advisors. They were

  prepared either in anticipation of this litigation or to support it. They are appropriately sequestered.


                                       The Contested Documents


         Plaintiff suggests that the contested documents be reviewed by the Court in camera. On

  review, Plaintiff suggests that the Court should sustain the Plaintiff’s designation of each document.

  Each document is as privileged for the reasons which are identified.

                                                   1062

         This document includes correspondence to Plaintiff from David Strom, General Counsel to

  AFT. It was sent to numerous staff persons at AFT but also directly to David Hecker, President of

  AFT MI. The communication relates to the identity of Defendant Jorge. It was prepared immediately

  prior to the filing of this action and was prepared in anticipation of the suit. It is subject to the

  attorney-client privilege and privileged under F.R.C.P. 26(b)(3).

         Communications from Mr. Strom to AFT staff are subject to an attorney-client privilege as

  Mr. Strom is counsel to AFT and its staff members. The privilege was not waived; the recipients of




                                                    13
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                       PageID.3649     Page 19 of 22



  Mr. Strom’s email are all his clients; they are employee of the American Federation of Teachers.

  Mr. Strom’s communications to staff are in furtherance of his role as counsel to AFT and its staff.

          Communications to AFT MI are subject to the attorney-client privilege because an attorney-

  client relationship existed between Mr. Strom, Ms. Rutter and AFT MI and its staff.

                                                   1064

          This document is a duplicate of 1062 but sent directly to Mr. Hecker. It, too, is subject to the

  attorney-client privilege and is privileged under F.R.C.P. 26(b)(3).

                                                   1072

          This document was prepared by a consultant to AFT in anticipation of this litigation. It

  discloses certain information regarding Defendant Jorge. It is privileged under F.R.C.P. 26(b)(3).

                                                   1074

          This document was prepared by a consultant to AFT MI. It provides critical information

  regarding Defendant Jorge. It was prepared specifically in anticipation of this litigation and relates

  to a party to the litigation. It is privileged under F.R.C.P. 26(b)(3).

                                                   1148

          This document includes correspondence from Jessica Rutter, counsel to AFT, to AFT MI

  regarding this litigation. It also includes a list of persons who may have information regarding

  Defendant Jorge and her work at AFT MI. It is subject to the attorney-client privilege and privileged

  under F.R.C.P. 26(b)(3).




                                                     14
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                    PageID.3650        Page 20 of 22



                                                   1177

          This document includes correspondence from this writer with respect to this litigation. It is

  sent to Plaintiff, AFT counsel and a litigation consultant to AFT and AFT MI. It is subject to the

  attorney-client privilege and privileged under F.R.C.P. 26(b)(3).

                                                   1438

          This document relates to communications related to the decision by Judge Parker of

  December 27, 2017, DKT 46. It is an internal communication among AFT and AFT MI sent to

  counsel for AFT and AFT MI. It relates directly to this litigation and is part of Plaintiff’s

  communications regarding this action. It is not a public document and was communicated among

  attorneys. It is subject to the attorney-client privilege and is privileged under F.R.C.P. 26(b)(3).

                                                   1440

          This document is essentially a duplicate of 1438. It is privileged for the same reasons as

  1438.

                                                   2021

          This document contains the same content as 1438 but includes communications from counsel

  regarding the text. It is privileged for the same reasons that 1438 is privileged but further subject to

  privilege as it includes comments made by counsel directly.

                                                   2026

          This document is part of a chain that began with 1438. It includes comments from attorneys

  and their consultants. It is privileged for the same reasons that 1438 is privileged but further subject

  to privilege as it includes comments made by counsel directly.




                                                    15
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                    PageID.3651        Page 21 of 22



                                                   2047

          This document is also part of a chain that began with 1438. It includes comments from

  attorneys and their consultants. It is privileged for the same reasons that 1438 is privileged but

  further subject to privilege as it includes comments made by counsel directly.

                                                   2051

          This document is part of a chain that began with 1438. It includes comments from attorneys

  and their consultants. It is privileged for the same reasons that 1438 is privileged but further subject

  to privilege as it includes comments made by counsel directly.

                                                   2054

          This document is part of a chain that began with 1438. It includes comments from attorneys

  and their consultants. It is privileged for the same reasons that 1438 is privileged but further subject

  to privilege as it includes comments made by counsel directly.

                                                   2290

          This document is correspondence from Jessica Rutter to several staff at AFT and the AFT

  MI president. It provides advice regarding interaction with Project Veritas. It is subject to the

  attorney-client privilege.

                                                   2291

          This document is a duplicate of 2290 with an additional comment from counsel. It is subject

  to the attorney-client privilege.




                                                    16
Case 4:17-cv-13292-LVP-EAS ECF No. 138 filed 05/15/20                    PageID.3652       Page 22 of 22



                                               Conclusion


         Defendants’ motion should be denied.

                                                                  /s/ Mark H. Cousens
                                                                  Mark H. Cousens (P12273)
                                                                  Attorney for Plaintiff
                                                                  26261 Evergreen Rd Ste 130
                                                                  Southfield, MI 48076
                                                                  (248) 355-2150
                                                                  cousens@cousenslaw.com


                                         Certificate of Service

         I hereby certify that on May 15, 2020, I electronically filed the foregoing paper with the Clerk
  of the Court using the ECF system which will send notification of such filing to the following:
  Paul M. Mersino, Ann Sherman and Stephen Klein.

                                                                  /s/ Mark H. Cousens
                                                                  Mark H. Cousens (P12273)
                                                                  Attorney for Plaintiff
                                                                  26261 Evergreen Rd Ste 130
                                                                  Southfield, MI 48076
                                                                  (248) 355-2150
                                                                  cousens@cousenslaw.com




                                                    17
